DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed after 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
A Reply was filed 10 January 2022.  All amendments (e.g., claims, specification, drawings, and abstract) have been entered.  Claims 1-9 and 21-28 are pending. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Allen (US 2011/0051874) in combination with Richter (US 2018/0025802).
Claims 1-5
Allen discloses a target delivery assembly (1000) including a body (50), a basket (122a), a cable (100, 124), and a winch (300).  The target delivery assembly forms a portion of the pressure boundary of the reactor.  The basket is configured (e.g., Figure 7) to receive a target (130).  The target can be molybdenum [0058].  The basket is configured to receive the target via a target passage (e.g., 135). 


The skilled artisan would understand that Allen’s target irradiation system can be employed in both lower end and upper end instrumentation tubes.  Allen acknowledges that the target irradiation system can be used in different types of reactors [0026] (e.g., a heavy-water water).  Thus, modification of Allen to have employed the target irradiation system in a reactor that uses an upper end instrumentation tube, as suggested by Richter, would have been obvious to one of ordinary skill in the art. 
Claim 9
Richter also discloses that a mechanical or a pneumatic drive can be used to move a target [0004, 0016].  Modification of Allen to have alternatively used a pneumatic drive to move the target, as suggested by Richter, would have been obvious to one of ordinary skill in the art.
The result of the modifications to Allen would have been predictable to the skilled artisan.

Allowable Subject Matter
Claims 21-28 are allowable over the prior art of record.
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant (at Reply page 14) argues:
Allen '874 does not disclose a target irradiation system in which the basket in which the targets are disposed is configured to be lowered "through the vessel penetration into the moderator of the reactor."  The present application provides that the disclosed target irradiation delivery system (70) "includes a mechanical cable drive assembly 72 (FIG. 16) to raise and lower the target capsule 12 (FIGS. 2A and 2B) directly into the moderator ..." (page 4, paragraph [0062]); underlining added).  As noted in the Action, Allen '874 discloses inserting targets (130) into the reactor via an instrumentation tube (50).  Note, however, the instrumentation tubes (50) disclosed in Allen '874 are not in fluid communication with the reactor, meaning the targets (130) are not introduced into the moderator within the reactor.  Allen '874 specifically provides that "instrumentation tubes usable in example methods may be any protruding feature of any geometry about the core that allows enclosed access to the flux of the nuclear core of various types of reactors".
The examiner asserts that Applicant is viewing claim 1 narrower that what is actually being positively recited.  Nowhere does claim 1 require the basket to be in “fluid communication” with (or contact) the moderator, which Applicant apparently argues.  Rather, claim 1 merely recites that “the basket is configured to . . . be lowered . . . into the moderator of the reactor”.  The examiner asserts that instrumentation tubes conventionally extend into the coolant water of a nuclear reactor, and that coolant water 

Conclusion
THIS ACTION IS MADE FINAL.  Prosecution on the merits is closed.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  

RCE Eligibility
Since prosecution is closed, this application is now eligible for a request for continued examination (RCE) under 37 CFR 1.114.  Filing an RCE helps to ensure entry of an amendment to the claims and/or the specification.


Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303



/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646